Citation Nr: 1529889	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  03-15 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a left ankle disability to include as secondary to pes planus.

3. Entitlement to service connection for a right ankle disability to include as secondary to pes planus.

4. Entitlement to service connection for a left knee disability to include as secondary to pes planus.

5. Entitlement to service connection for a right knee disability to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	J. Robert Surface, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board denied the Veteran's claims in a February 2013 decision.  The Veteran then appealed to the Court of Appeals for Veterans' Claims (Court).  He passed away in December 2013 before a decision from the Court was issued.  In June 2015, the Court vacated the Board decision, dismissed the appeal based on the Veteran's death, and returned the case to the Board.    


FINDINGS OF FACT

The Veteran died on December [redacted], 2013, during the pending appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim for entitlement to service connection for bilateral pes planus, ankle, and knee disabilities at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal to the Court.  Based on his death, the Court dismissed the appeal and returned the case to the Board.  The Veteran's death was verified by records from the Social Security Administration.  Those records list his date of death as December [redacted], 2013.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated within a year of the Veteran's death.  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)); see also Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).


ORDER

The appeal of the denial of service connection for bilateral pes planus is dismissed.

The appeal of the denial of service connection for a left ankle disability is dismissed.

The appeal of the denial of service connection for a right ankle disability is dismissed.

The appeal of the denial of service connection for a left knee disability is dismissed.

The appeal of the denial of service connection for a right knee disability is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


